11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


The State of Texas,                            * From the 106th District
                                                 Court of Dawson County,
                                                 Trial Court No. Unassigned.

Vs. No. 11-15-00170-CV                         * September 17, 2015

Dimas Gonzalez,                                * Per Curiam Memorandum Opinion
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

     This court has considered the State of Texas’s motion to dismiss this appeal
and concludes that the motion should be granted. Therefore, in accordance with
this court’s opinion, the appeal is dismissed. The costs incurred by reason of this
appeal are taxed against the State of Texas.